DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRELIMINARY AMENDMENT
Amendment to the Abstract, Specification and Claims were submitted 02/27/2020. Amendments are recognized and will be used for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-3, 5-7, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda (US PG PUB 2010/0092055).
Regarding Claim 1, Matsuda teaches a processor for an electronic endoscope (image processing apparatus 5; Fig 1 and ¶ [0027]), which acquires a captured image of a living tissue and performs enhancement processing (image processing apparatus 5 processes in vivo images taken by capsule endoscope 2; ¶ [0027]), comprising: a region detection unit (surrounding similar pixel extracting unit 17a; Figs 1, 8, 9-1, 9-2 and ¶ [0033], [0074]-[0076]) configured to detect an enhancement processing target region to be enhanced from pixel information of the captured image of the living tissue (the surrounding similar pixel extracting unit 17a defines a target pixel region based on the pixel value being different from surrounding pixel data in the region of the in vivo image as determined by concavity (Step S302); Figs 1, 8 and ¶ [0075]); and an enhancement processing unit (extended groove region creating unit 17b; Figs 1, 8, 9-1, 9-2 and ¶ [0033], [0074]-[0076]) configured to perform enhancement processing on the enhancement processing target region detected by the region detection unit (the extended groove region creating unit 17b uses particle analysis to create groove direction extended region (Step 303) in the target pixel region; Figs 1, 8, 9-1, 9-2 and ¶ [0033], [0086]-[0089]), wherein the region detection unit is configured to repeat a candidate extraction process of extracting a focused pixel as a candidate for an enhancement processing target region (loop: A is repeated (S307) that includes surrounding similar pixel extracting unit 17a and defining a target pixel region (Step S302); Figs 1, 8 and ¶ [0074]) when a signal level value of the focused pixel is smaller than signal level values of two farthest pixels located on both sides farthest from the focused pixel in any one of a plurality of pixel array directions in a region surrounded by a frame surrounding a region with the focused pixel as a center while changing a size of the frame (the bounding rectangle Z13 of a focus concavity Z11 with target pixels to process is extended to a rectangular region Z15 frame of the image and keeps the focus concavity Z11 region centered; Fig 9-1 and ¶ [0076]), and to define the enhancement processing target region based on pixels extracted as the candidates by changing the size (the target region Z15 size can be modified based on the clarity of the focus concavity region Z11 to define the target region Z11; Figs 9-1, 9-2 and ¶ [0076]). {P59464 04227921.Doc}-5-P59464.A01  
Regarding Claim 2, Matsuda teaches the processor for an electronic endoscope according to claim 1 (as described above), wherein when a difference between each of the signal level values of the farthest pixels and the signal level value of the focused pixel is larger than a threshold 1 (pixel values are determined by the different pixel extracting unit 16a to determine variation amount in each direction of the surrounding region and compared to a convexity threshold (threshold 1 is understood as a first threshold); Figs 1, 3 and ¶ [0044]), which is 2 or more at least at a discretized signal level in the signal (the convexity threshold is a predetermined value, thereby a discretized signal level; ¶ [0044]), the region detection unit defines the focused pixel as the candidate for the enhancement processing target region (surrounding similar pixel extracting unit 17a uses the identified convexity pixels identified in the suspected lesion region extracting unit 16 and process as the target region of interest pixels; Figs 1, 3 and ¶ [0072]).  
Regarding Claim 3, Matsuda teaches the processor for an electronic endoscope according to claim 1 (as described above), wherein the threshold 1 is larger as the size of the frame is larger (the pixel variation in each direction would increase as the size of the frame analyzed increases, thereby increasing the predetermined convexity threshold; ¶ [0043]-[0044]).  
Regarding Claim 5, Matsuda teaches the processor for an electronic endoscope according to claim 1 (as described above), wherein the region detection unit is configured to determine whether the focused pixel is the candidate for the enhancement processing target region (surrounding similar pixel extracting unit 17a uses the identified convexity pixels identified in the suspected lesion region extracting unit 16 and process as the target region of interest pixels; Figs 1, 3 and ¶ [0072]) when an absolute value of a difference of each of the signal level values of the farthest pixels with respect to the focused pixel is smaller than a threshold 2 (pixel values are determined by the different pixel extracting unit 16a to determine variation amount in each direction of the surrounding region and compared to a concavity threshold (threshold 2 is understood as a second threshold); Figs 1, 3 and ¶ [0044]). {P59464 04227921.DOC}-6-P59464.A01  
Regarding Claim 6, Matsuda teaches the processor for an electronic endoscope according to claim 1 (as described above), wherein the region detection unit defines a pixel (surrounding similar pixel extracting unit 17a defines a target pixel region; Figs 1, 8 and ¶ [0075]), which has been extracted as the candidate for the enhancement processing target region (pixel values are determined by the different pixel extracting unit 16a as target pixels for processing by the surrounding similar pixel extracting unit 17a; Fig 1 and ¶ [0032]) in a pixel array direction more times than a threshold 3 among four pixel array directions of an up-down direction, a left-right direction, an upper left-lower right direction, and an upper right-lower left direction in the frame having the same size in the candidate extraction process (different pixel extracting unit 16a determines pixel values and variation between pixels in each direction of the surrounding region (vertical, horizontal and 2 diagonally (4 array directions) with each pixel of the same size in the analyzed pixel region and the focus pixel is compared to the surrounding calculated values to determine it is a predetermined convex or concave value and the target concavity is compared to a predetermined threshold LesionProbTh  (threshold 3; understood as a value different other than “threshold 1” or “threshold 2”) to determine if the pixel is appropriate for further target analysis; Figs 1, 3, 4 and ¶ [0037]-[0044], [0071]), as the enhancement processing target region among pixels extracted as the candidates (the surrounding similar pixel extracting unit 17a defines a target pixel region based on the pixel value being different from surrounding pixel data in the region of the in vivo image as determined by concavity or convexity by the lesion region extracting unit 16; Figs 1, 8 and ¶ [0031]-[0033], [0075]).  
Regarding Claim 7, Matsuda teaches the processor for an electronic endoscope according to claim 1 (as described above), wherein the frame (RegionLen Z15; ¶ [0076]) is a frame of (2 - i + 1) x (2 - i + 1) pixels, where i is a natural number from 1 to 6 (RegionLen Z15 extends (x.sub.PE, y.sub.PE) by (x.sub.RE, y.sub.RE) from the bounding rectangle Z13 of focus concavity Z11 that could be defined by a frame size of (2 - i + 1) x (2 - i + 1); ¶ [0076]).  

Regarding Claim 10, Matsuda teaches an electronic endoscope system (image processing system; Fig 1 and ¶[0027]) comprising: the processor for an electronic endoscope (image processing apparatus 5; Fig 1 and ¶ [0027]) according to claim 1 (image processing apparatus 5, as described in Claim 1; Figs 1, 8, 9-1, 9-2 and ¶ [0027], [0033], [0074]-[0076], [0086]-[0089]); and an electronic endoscope (capsule endoscope 2; ¶ [0027]) which is connected to the processor for an electronic endoscope and outputs the captured image of the living tissue (capsule endoscope 2 captures in vivo images, which are received by the receiving device 3 and processed by the image processing apparatus 5; ¶ [0027]-[0029]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US PG PUB 2010/0092055) in view of Makoto (JP 2013240701).
Regarding Claim 4, Matsuda teaches the processor for an electronic endoscope according to claim 2 
Matsuda does not teach wherein the threshold 1 is set according to a location of an organ in a body cavity that is an object of the captured image.
Makoto is analogous art pertinent to the problem addressed in this application and teaches the threshold 1 is set according to a location of an organ in a body cavity that is an object of the captured image (a standard (threshold) is created with the pixel signal captured of the in vivo image to identify an organ in the image; ¶ [0110]-[0111]).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Matsuda with Makoto including the threshold 1 is set according to a location of an organ in a body cavity that is an object of the captured image. Identification of organ position is important as the . 

Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US PG PUB 2010/0092055) in view of Ohara et al (JP 26001219).
Regarding Claim 8, Matsuda teaches the processor for an electronic endoscope according to claim 1 (as described above), 
Matsuda does not teach wherein the enhancement processing is processing of reducing the signal level value of the detected enhancement processing target region.
Ohara et al is analogous art pertinent to the problem addressed in this application and teaches wherein the enhancement processing is processing of reducing the signal level value of the detected enhancement processing target region (the image processing units 22, 22A reduce luminance of the sub-image; ¶ [0006], [0125]).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Matsuda with Ohara et al including the enhancement processing is processing of reducing the signal level value of the detected enhancement processing target region. Reducing the signal level to better detect the pixels of interest improves the analysis and results, as recognized by Ohara et al (¶ [0006]). 

Regarding Claim 9, Matsuda in view of Ohara et al teaches the processor for an electronic endoscope according to claim 8 (as described above), wherein Ohara et al teaches the signal level value is a signal level value of a luminance signal of the captured image, or a signal level value of an R component among RGB components of the captured image (when the detection target is not detected by the target detection unit the luminance of the sub-image is reduced by the image processing units 22, 22A to distinguish the sub-image from the main image; ¶ [0006], [0125]). {P59464 04227921.Doc}-7-P59464.A01  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kuriyama (WO 2014119047) teaches an image processing system for endoscope including signal processing of the pixels of interest to decrease the R signal to better identify the pixels corresponding to the mucous membrane. 
Ono et al (WO 2012033200) teaches an image processing system for an endoscope system including pixels identified as interest to have signal reduction such that the display for the in vivo image is better displayed.
Takahashi (CN 107113405) teaches an endoscope imaging system including imaging analysis to reduce the signal in the blue channel to better detect motion and reduce illuminating light noise.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/               Examiner, Art Unit 2667  

/MATTHEW C BELLA/               Supervisory Patent Examiner, Art Unit 2667